Citation Nr: 0211481	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  01-00 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $18,386.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active service from June 1970 to March 1972, 
and from January 1975 to July 1975.  

This appeal arises from an August 2000 Indianapolis, Indiana, 
Regional Office (RO) decision by the Committee on Waivers and 
Compromises (Committee), which denied the veteran's request 
for waiver of recovery of an overpayment of improved pension 
benefits in the amount of $18, 386 on the principle that 
there was bad faith on the part of the veteran.  

In an April 2002 decision, the Board determined that the 
appellant's actions leading to creation of the overpayments 
of his pension benefits, in the total amount of $18, 386, did 
not constitute fraud, misrepresentation of a material fact, 
bad faith, or lack of good faith.  Thereafter, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), the Board 
undertook additional development on the issue of whether 
collection of the veteran's debt would run contrary to the 
standard of equity and good conscience.  Now that this 
development has been completed, the Board will proceed to a 
decision regarding this issue.  


FINDINGS OF FACT

1.  There was substantial fault on the part of the appellant 
in the creation of the overpayment of $18,386.00; however, VA 
was also partially at fault.  

2.  Repayment of the debt of $18,386.00 would cause an undue 
financial hardship for the veteran.  





CONCLUSION OF LAW

The recovery of the overpayment of improved pension benefits 
in the amount of $18,386 would be against equity and good 
conscience and, therefore, recovery is waived. 38 U.S.C.A. § 
5302(a) (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In the veteran's May 1998 claim, he wrote that his disabled 
son was receiving $494 per month in SSA benefits.  He wrote 
that he and his wife had applied for SSA benefits.  Regarding 
monthly amount he was receiving, the veteran wrote "Don't 
Know Yet."  

A letter from the SSA dated May 1998 shows that the veteran's 
son was receiving $494 per month in benefits.  

At a July 1998 VA examination, the veteran indicated that he 
had applied for SSA benefits.  

By rating decision dated October 1998, the veteran was 
granted a nonservice-connected pension.  The RO asked that he 
contact the VA immediately if his family income changed.  

The record includes a VA Form 21-8947, Compensation and 
Pension Award, dated in October 1998.  According to this 
Award, the veteran was receiving $945 per month.  On the 
Award sheet, there is a notation to the effect that the 
veteran was called by a VA employee to check income, and the 
veteran reported he had been approved for SSA, and would 
receive his first check in December.  The notation indicates 
that the veteran would send in the exact information when he 
received it.  The notation indicated that the veteran had 
only heard from the SSA by phone.  

In May 2000, the RO wrote the veteran that it was proposing 
to terminate payments effective December 1, 1999 because it 
had notice that the veteran's net income had changed.  

In a June 2000 letter, the Social Security Administration 
(SSA) wrote that his SSA benefit was $1039 from December 1998 
to November 1999, and $1064 beginning December 1999.  His 
wife had benefits of $259 from December 1998 to November 
1999, and $266 beginning December 1999.  

In a June 2000 letter, Dr. J. C. wrote that the veteran's son 
had significant developmental delay and mental retardation 
which had been present since birth.  

In an undated letter, the veteran wrote that his wife 
received $266 each month for her son who was mentally 
disabled.  

In August 2000, the RO informed the veteran that he owed the 
VA $18, 386.  

In August 2000, the veteran submitted a Financial Status 
Report (FSR).  He listed monthly income of $2045 for himself 
(including $981 in VA payments) and $266 monthly income for 
his wife.  He listed $2300 in monthly expenses including $100 
for medical debts.  

The veteran wrote a letter dated August 2000.  Regarding the 
SSI payments for him and his wife, he wrote that he asked 
people at VA whether those awards would affect his pension 
payments, and they told him that the SSI payments would not 
affect his pension payments.  

In August 2000, the veteran submitted copies of medical bills 
and wrote that he was paying $25 a month on two accounts, and 
that he had been paying since June 1998.  The RO responded 
that it could only count what had been paid in 1999.  It 
reported that the $200 when subtracted from the veteran's 
income of $15,960 did not bring him below the limit of 
$11,773 for a veteran and one dependent.  

In October 2000, the Committee on Waivers & Compromises wrote 
the veteran that his request for waiver had been considered 
but denied.  It was noted that the veteran had a monthly 
income of $1312, and monthly expenses of $1195, leaving a 
balance of $117, with monthly installment debts for medical 
expenses also shown.  

A FSR was submitted dated January 2001.  He listed monthly 
income of $1376, and monthly expenses of $2786, including 
payment of installment contracts of $1143.  

In the veteran's January 2001 Substantive Appeal, he wrote 
that he did not intend to deceive VA or act in bad faith.  He 
wrote that it was confusing as to which Social Security 
benefit was reportable as income.  

The veteran was afforded a hearing before the RO in September 
2001, a transcript of which has been associated with the 
claims folder.  He stated that when he was told that he was 
going to receive SSI in December 1998, he called a 1-800 
number and was told that his SSI benefits would not affect 
him at the current time.  He stated that he went to the 
Evansville Veterans Clinic and told the County Service 
Officer who made a copy of the letter and put it in his file.  
He testified that he was going to go to Evansville to see if 
they had a copy of the letter he had shown them.  He stated 
that when he called Indianapolis and Louisville, he was told 
SSI income would not have any effect on his benefits.  He 
stated that he told people about his SSI income immediately 
after being told of his receiving SSI benefits.  He testified 
that he was not current on all his payments, but that he had 
recently made payments on them.  

In the veteran's informal hearing presentation, the 
representative reported that the VA had full knowledge that 
the veteran was going to receive SSA benefits shortly but did 
nothing to follow-up on this case.  It was argued that VA had 
full knowledge that the veteran was going to be receiving SSA 
benefits in December 1998.  

The veteran's church treasurer submitted a letter dated July 
2002.  She wrote that the veteran was the pastor at her 
church, and that he did not receive pay from the church.  She 
wrote that he received reimbursement for what he did from the 
church, like visits to homes, hospitals, escorting people to 
doctors, and attending meetings.  

The veteran submitted a Financial Status Report, VA Form 
5655, in July 2002.  The veteran and his wife sent an 
accompanying letter in which he wrote that he had a lawsuit 
in progress for medical bills to his ankle for $10,000.  He 
also wrote that his 1995 Ford Winstar was wrecked, so 
insurance helped him get his Plymouth Van.  He also wrote 
that he was pastoring part time.  

On the form, the veteran indicated that his wife was a 
dependent as was someone who was mentally challenged.  He 
indicated that his total monthly net income from Social 
Security was $1131 and his wife's was $286.  Regarding 
expenses, he listed monthly rent of $450; monthly food bills 
as $600; monthly other living expenses (described as 
maintaining vehicle, gas, oil, medicine for wife) as $387; 
monthly payments on installment contracts of $919, for total 
monthly expenses of $2346.  He listed no cash in the bank or 
money in savings bonds, stocks, or real estate.  He listed a 
2000 Plymouth "Valger" and a 1993 Ford "Turek" which he 
valued at $2000.  He indicated that he had been adjudicated 
bankrupt in May 1986 or 1988, and owed $450 for Federal taxes 
for 1997.  Regarding the specific payments on installment 
contracts, he listed $874.25 in amounts due monthly, and 
listed a total of $21,441.52 in amount past due.  The 
creditors listed were "Householder Auto", Gateway, CBT 
Credits (twice), Welborn Hospital (twice), and Deconess 
Hospital (twice).  

Analysis

The Veterans Claims Assistance Act of 2000, Pub.L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA) does not apply to 
waiver of indebtedness claims discussed in chapter 53 of 
title 38 of the U.S. Code.  Barger v. Principi., 16 Vet.App. 
132, 138-139 (2002).  

As noted in the introduction, in April 2002, the Board 
determined that waiver of recovery of the overpayment of 
improved death pension benefits was not precluded by fraud, 
misrepresentation, or bad faith on the veteran's part.  This 
does not mean that the veteran was entirely without fault in 
its creation, but merely indicates that the acts which led to 
its creation do not meet the high degree of impropriety as to 
constitute fraud, misrepresentation or bad faith. See 38 
C.F.R. § 1.965(b) (2001).  After the Board's April 2002 
determination, the Board sent the veteran notification that 
his claim was going to be decided pursuant to 38 C.F.R. 
§ § 1.931 (e) and 1.965 (a).  

In May 2000, the RO wrote the veteran that it was proposing 
to terminate payments effective December 1, 1999, because it 
had notice that the veteran's net income had changed.  This 
resulted in an overpayment which was later calculated at 
$18,386.  
To dispose of this matter on appeal, it must be determined 
whether the recovery of the overpayment would be against the 
principles of equity and good conscience, thereby permitting 
waiver under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. 
§§ 1.963(a); 1.965(a) (2001).

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights. 38 
C.F.R. § 1.965(a) (2001).  In such a determination 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; whether repayment of the debt would defeat 
the purpose for which it was intended; and whether there was 
a change in position to one's detriment, so that reliance on 
VA benefits resulted in relinquishment of a valuable right or 
incurrence of a legal obligation. 38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. § 1.965 (2001). 

With regard to the elements of "equity and good 
conscience", the first and second criteria are the degree of 
fault of the debtor; and a balancing of fault between the 
debtor and VA.  Since the veteran should have notified VA 
when he began receiving Social Security benefits, it is 
determined that the $18,386.00 overpayment was created due to 
the veteran's fault.  It is true that the veteran reported to 
a VA employee in October 1998 that he would begin receiving 
SSA benefits in December (but that he had not received 
anything in writing), and would notify VA when he received 
the exact information.  Because of this admission on the 
veteran's fault, it was already determined that the veteran's 
inaction did not constitute fraud, misrepresentation of a 
material fact, bad faith, or lack of good faith.  However, 
the veteran still had a duty to notify VA when he began 
receiving SSA benefits, and he did not do so.  

It can be argued that the VA should have followed up on the 
veteran's October 1998 reporting that he was going to receive 
SSA benefits beginning in December 1998.  Indeed, there is no 
communication from the VA until May 2000, over a year and a 
half after the veteran notified them that he was going to 
receive SSA benefits.  It is not clear how the VA learned of 
the veteran's receipt of the SSA benefits in May 2000 and why 
they did not begin action at an earlier time.  

As noted above, the veteran had a duty to notify VA when he 
began receiving SSA benefits and the record does not show 
that he did.  Thus, in assessing the level of fault to be 
assigned to the veteran and the VA, it is determined that the 
veteran was the party at fault in not reporting the 
information which he had an obligation to report.  However, 
VA also had some degree of fault in not following up on the 
veteran's reporting in October 1998 that he was going to be 
receiving SSA benefits.  

Having assessed the various levels of fault, the Board turns 
to the appellant's ability to repay the debt.  The regulatory 
standard for hardship is "whether collection would deprive 
debtor or family of basic necessities."  38 C.F.R. § 1.965 
(a)(3).  Expenses not necessary to the health and well-being 
of the appellant are considered to be discretionary, and thus 
available to repay debts, including those to the government.  
For the reasons described below, it is determined that undue 
financial hardship would result from requiring the appellant 
to repay the debt.  

On the veteran's July 2002 FSR, he listed monthly income of 
$1417, and monthly expenses of $2346.  Even when the $919 for 
installment payments is not included (and it should be borne 
in mind that many of the installment payments are for medical 
bills), his monthly expenses are reduced to $1437.  In other 
words, the veteran would still have a deficit when only rent 
($450), food for three people ($600), and other living 
expenses ($387 including medicine for his wife) are included.  
It is noted that the veteran has a dependent son who a doctor 
in June 2000 described as having "significant developmental 
delay and mental retardation."  

The veteran's only listed assets are two automobiles, and he 
has significant medical difficulties.  At a VA examination in 
September 1998, the examiner noted that the veteran had had 
two myocardial infarctions in 1993 and two more in 1998.  The 
examiner provided diagnoses of degenerative joint disease 
with chronic pain in the lumbar spine; history of 
hypertension with coronary artery disease and 
arteriosclerotic heard disease and angina, appearing stable 
at the current time; history of fracture to the right ankle 
with internal fixation and reduction in 1997, as well as 
history of depression and personality disorder.  The veteran 
is in receipt of Social Security Disability payments, and has 
not worked since 1996.  He does not seem a likely candidate 
to return to the work force in the near future.  Accordingly, 
it must be determined that having to pay the overpayment of 
$18,386.00 would cause undue financial hardship for the 
veteran.  

As to the other aspects of equity and good conscience, there 
would be unjust enrichment in this case if the appellant did 
not repay the debt, inasmuch as he received benefits to which 
he was not entitled.  In the same manner, recovery of the 
debt in reasonable monthly installments would not defeat the 
purpose of benefits otherwise authorized, and the appellant 
has not claimed to have relinquished a valuable right or to 
have changed his position by reason of having relied on the 
erroneous benefits.  No other factors which would preclude 
recovery of the overpayment as against equity and good 
conscience have been put forth.

However, in weighing all of the elements of equity and good 
conscience, the element of financial hardship that would be 
caused by recoupment of the debt outweighs the elements which 
are not in the veteran's favor.  Accordingly, in view of the 
hardship which would result from recovery of the overpayment, 
it is determined that recovery of the $18,386.00 would be 
against equity and good conscience.  Therefore, waiver of 
recovery of the overpayment is warranted.


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $18,386.00 is 
granted.  

		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

